Citation Nr: 0720891	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  00-12 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Smyth County Community Hospital on 
January 2, 2000.  

(The issues of entitlement to service connection for the 
cause of the veteran's death and entitlement to dependency 
and indemnity compensation (DIC) benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) are the subject 
of a separate decision.)  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to September 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision issued by the Department 
of Veterans Affairs Medical Center (VAMC) in Mountain Home, 
Tennessee, which denied payment for services rendered at 
Smyth County Community Hospital.  


FINDING OF FACT

In May 2001 VA received notification in the form of a death 
certificate, certifying the veteran's death in that month.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

It has been brought to the attention of the Board that, 
unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

The veteran's death certificate shows that he died on May [redacted], 
2001.  This appeal on the merits has become moot by virtue of 
the death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


